Exhibit 10.9
EXECUTION COPY
NINTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS NINTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT
(this “Waiver”), dated as of March 15, 2010, by and among TRICO MARINE SERVICES,
INC., a Delaware corporation (the “Borrower”), TRICO MARINE ASSETS INC., a
Delaware corporation (“Trico Assets”), as a Guarantor, and TRICO MARINE
OPERATORS, INC., a Louisiana corporation (“Trico Operators”), as a Guarantor,
the Lenders party hereto (each, a “Lender” and, collectively, the “Lenders”) and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in such
capacity, the “Administrative Agent”). Unless otherwise indicated, all
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.
W I T N E S S E T H :
     WHEREAS, the Borrower, Trico Assets, Trico Operators, the Lenders from time
to time party thereto, and the Administrative Agent are parties to an Amended
and Restated Credit Agreement, dated as of August 29, 2008, and amended by
(i) the First Amendment to Credit Agreement, dated as of March 10, 2009,
(ii) the Second Amendment to Credit Agreement dated as of May 8, 2009, (iii) the
Third Amendment to Credit Agreement dated as of May 14, 2009, (iv) the Fourth
Amendment and Consent to Credit Agreement dated as of July 31, 2009, (v) the
Fifth Amendment to Credit Agreement dated as of August 5, 2009, (vi) the Sixth
Amendment to Credit Agreement dated as of October 30, 2009, (vii) the Seventh
Amendment to Credit Agreement dated as of December 22, 2009 and (viii) the
Eighth Amendment to Credit Agreement dated as of January 15, 2010 (the “Credit
Agreement”); and
     WHEREAS, subject to the terms and conditions set forth below, the parties
hereto wish to provide a waiver in respect of Section 9.01(b) of the Credit
Agreement as provided herein;
     NOW, THEREFORE, it is agreed;
A. Waiver to the Credit Agreement
     1. Notwithstanding anything to the contrary contained in Section 9.01(b) of
the Credit Agreement, each of the undersigned Lenders hereby waives any Default
or Event of Default arising from the fact that the annual financial statements
of the Borrower delivered pursuant to Section 9.01(b) of the Credit Agreement
were not certified on an unqualified basis in regards to going concern for the
fiscal year ending December 31, 2009.
B. Amendment to the Credit Agreement
     1. The definition of “Total Available Commitment” appearing in Section 1 of
the Credit Agreement is hereby amended by deleting the text “$15,000,000”
appearing in said definition and inserting the text “$14,792,185” in lieu
thereof.





--------------------------------------------------------------------------------



 



C. Miscellaneous Provisions
     1. In order to induce the Lenders to enter into this Waiver, the Borrower
hereby represents and warrants that (i) no Default or Event of Default exists as
of the Waiver Effective Date (as defined herein) before or after giving effect
to this Waiver and (ii) all of the representations and warranties contained in
the Credit Agreement or the other Credit Documents are true and correct in all
material respects on the Waiver Effective Date both before and after giving
effect to this Waiver, with the same effect as though such representations and
warranties had been made on and as of the Waiver Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).
     2. This Waiver is limited as specified and shall not constitute an
amendment, modification, acceptance or waiver of any other provision of the
Credit Agreement or any other Credit Document.
     3. This Waiver may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
     4. THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.
     5. This Waiver shall become effective on the date (the “Waiver Effective
Date”) when the Borrower, the Guarantors and the Required Lenders shall have
signed a counterpart hereof (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036; Attention: May Yip (facsimile number: 212-354-8113 / email:
myip@whitecase.com).
     6. From and after the Waiver Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement, as modified hereby.
     7. The Borrower and each Guarantor as debtor, grantor, pledgor or assignor,
or in any other similar capacity in which the Borrower or the Guarantors grant
liens or security interests in their respective property or otherwise act as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent the Borrower or any Guarantor
granted liens on or security interests in any of its property pursuant to any
such Credit Document as security for the Borrower or any Guarantor’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grants of security interests and liens and confirms and agrees
that such security interests and liens hereafter secure all of the Obligations
as amended hereby. The Borrower and each Guarantor hereby consents to this
Waiver and acknowledges that each of the Credit Documents remains in full force
and effect and is hereby ratified and reaffirmed.

-2-



--------------------------------------------------------------------------------



 



Except as otherwise provided herein, the execution of this Waiver shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, constitute a waiver of any provision of any of the Credit Documents
or serve to effect a novation of the Obligations.
*     *     *

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this Waiver to be duly
executed and delivered as of the date first above written.

            TRICO MARINE SERVICES, INC.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Senior Vice President and
Chief Operations Officer        TRICO MARINE ASSETS INC.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President        TRICO MARINE OPERATORS, INC.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Vice President     

Signature page to Trico $50mm Waiver

 



--------------------------------------------------------------------------------



 



           
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm         Title:   Vice President     

Signature page to Trico $50mm Waiver

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE WAIVER TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT


NAME OF INSTITUTION:

UNICREDIT BANK AG (f/k/a BAYERISCHE HYPO- UND VEREINSBANK),
     as a Lender,
   

               
By:
  /s/ Hischer Uwe       /s/ Langmaack Dieter  
 
       
 
  Name: Hischer Uwe       Langmaack Dieter  
 
  Title: Vice President       Vice President  

Signature page to Trico $50mm Waiver

 



--------------------------------------------------------------------------------



 



            SIGNATURE PAGE TO THE WAIVER TO CREDIT AGREEMENT, DATED AS OF THE
FIRST DATE WRITTEN ABOVE, AMONG TRICO MARINE SERVICES, INC., TRICO MARINE ASSETS
INC., TRICO MARINE OPERATORS, INC., VARIOUS FINANCIAL INSTITUTIONS AND NORDEA
BANK FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

NAME OF INSTITUTION:

NORDEA BANK NORGE ASA, CAYMAN ISLANDS BRANCH,
as a Lender
      By:   /s/ Martin Lunder         Name:   Martin Lunder         Title:  
Senior Vice President              By:   /s/ Martin Kahm         Name:   Martin
Kahm         Title:   Vice President     

Signature Page to Trico $50mm CA Waiver

 